IN THE SUPREME COURT OF PENNSYLVANIA
                          MIDDLE DISTRICT


ATLANTIC WIND, LLC                 :   No. 159 MAL 2022
                                   :
                                   :
           v.                      :   Petition for Allowance of Appeal
                                   :   from the Order of the
                                   :   Commonwealth Court
ZONING HEARING BOARD OF PENN       :
FOREST TOWNSHIP                    :
                                   :
                                   :
PETITION OF: FORTY-TWO INTERVENORS :
                                   :
                                   :

ATLANTIC WIND, LLC                 :   No. 160 MAL 2022
                                   :
                                   :
           v.                      :   Petition for Allowance of Appeal
                                   :   from the Order of the
                                   :   Commonwealth Court
PENN FOREST TOWNSHIP ZONING        :
HEARING BOARD                      :
                                   :
                                   :
PETITION OF: FORTY-TWO INTERVENORS :
                                   :
                                   :

BETHLEHEM AUTHORITY                :   No. 161 MAL 2022
                                   :
                                   :
           v.                      :   Petition for Allowance of Appeal
                                   :   from the Order of the
                                   :   Commonwealth Court
PENN FOREST TOWNSHIP ZONING        :
HEARING BOARD                      :
                                   :
                                   :
PETITION OF: FORTY-TWO INTERVENORS :
                                   :
                                   :
BETHLEHEM AUTHORITY,               :           No. 162 MAL 2022
                                   :
                                   :
           v.                      :           Petition for Allowance of Appeal
                                   :           from the Order of the
                                   :           Commonwealth Court
THE ZONING HEARING BOARD OF        :
PENN FOREST TOWNSHIP               :
                                   :
                                   :
PETITION OF: FORTY-TWO INTERVENORS :
                                   :
                                   :


                                     ORDER



PER CURIAM

     AND NOW, this 27th day of September, 2022, the Petition for Allowance of Appeal

is DENIED.




       [159 MAL 2022, 160 MAL 2022, 161 MAL 2022 and 162 MAL 2022] - 2